Citation Nr: 1433870	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  06-26 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

2.  Entitlement to a rating in excess of 20 percent for service-connected low back disability.

3.  Entitlement to an effective date prior to January 29, 2013, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to November 1971 and from February 26, 1972, to February 27, 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated in January 2006 and April 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Board remanded the case in August 2011 for additional development.  The case has now been returned to the Board for further appellate action.

When the case was last before the Board in August 2011, the Veteran was represented by the Disabled Veterans of America (DAV), who he appointed in February 2005.  In an August 2011 correspondence, the Veteran notified VA that he wished to revoke DAV's power of attorney.  In May 2013, the Veteran submitted a valid power of attorney (VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative") identifying Allen Gumpenberger as his new agent.  A power of attorney may be revoked by a claimant at any time.  See 38 C.F.R. § 14.631(f)(2) (2013).  Thus, the Board recognizes this new representation.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

Unfortunately, additional development is needed before the Board can issue a decision in this case.

The Veteran claims that his sleep apnea disorder was caused or aggravated by his service-connected orthopedic disabilities.  The record reflects that he was awarded service connection for low back, left wrist, right wrist, left knee, and right knee disabilities.  The Veteran asserts that these service-related orthopedic disabilities cause persistent pain and prevent him from sleeping.  

The record reflects that the Veteran underwent a VA examination to determine the etiology of his diagnosed sleep apnea in March 2013.  Following a review of the record and clinical examination of the Veteran, the examiner opined that the Veteran's sleep apnea was unrelated to his service-connected wrist and knee conditions.  The examiner stated that sleep apnea is due to obstructed air flow and that the condition is unlikely to be caused by wrist or knee joint conditions or entrapment neuropathy associated with the joint injuries.  However, the examiner did not address the relationship, if any, between the Veteran's sleep apnea and his service-connected low back disability or opine as to whether the claimed disorder is aggravated by a service-connected disability.  Thus, the March 2013 VA opinion is inadequate with which to decide the Veteran's claim and the claim must be remanded in order to correct this deficiency.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

As for the claim for an increased rating for a low back disability, the Veteran was last afforded a VA examination to assess the severity of his disability in March 2013.  In a May 2013 statement, he reiterated that his back disability was worse and essentially challenged the accuracy of the clinical findings relayed in this most recent examination report.  Given this assertion, along with a December 2013 VA physical therapy record suggesting that the Veteran's low back disability is worse than what is reflected in the March 2013 examination report, the Board has determined that the Veteran should be afforded another VA examination to determine the degree of severity of his service-connected low back disability.

Finally, the record reflects that the RO granted the Veteran's claim for a TDIU in a January 2014 rating decision and assigned an effective date of January 29, 2013.  In a March 2014 letter, the Veteran's agent disagreed with the effective date that was assigned and essentially asserted that TDIU benefits should be awarded from 2010.  This statement submitted by the Veteran's agent represents a notice of disagreement (NOD) as to the effective assigned for the TDIU benefits in the January 2014 rating decision.

The Veteran has not been issued a Statement of the Case (SOC) for the issue of an earlier effective date for his TDIU benefits.  Therefore, the matter must be remanded for the issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must issue a Statement of the Case to the Veteran and his representative concerning the issue of entitlement to an effective date prior to January 29, 2013, for the award of a TDIU.  The Veteran must be informed of the requirements to perfect an appeal with respect to this new issue.

2.  The RO or the AMC should undertake appropriate action to obtain any outstanding VA and private treatment records pertinent to the claims on appeal.

3.  Then, the Veteran's paper claims files and any pertinent evidence in Virtual VA that is not contained in the paper claims files should be provided to the VA examiner who conducted the March 2013 examination in connection with the claim for service connection for sleep apnea.  The examiner should provide an addendum and offer an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's sleep apnea was caused or permanently worsened by service-connected disability.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.

If the March 2013 examiner is unavailable, the paper claims files and any pertinent evidence in Virtual VA that is not contained in the paper claims files should be provided to a physician with sufficient expertise who should be requested to review the Veteran's pertinent history and provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  The Veteran should also be afforded an appropriate VA examination to determine the current degree of severity of his low back disability.  The paper claims files and any pertinent evidence in Virtual VA that is not contained in the paper claims files should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

5.  The RO or the AMC also should undertake any other development it determines to be warranted.

6.  After completion of the above development, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



